DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 09/23/2019 and claims 15-32 are pending in the application, including independent claims 15 and 26.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15 and 26 is objected to because of the following informalities:  
in claim 15 of lines 9 "the one or more QoE" should be amended to---"the one or more QoE parameters"-----
in claim 26 of lines 11 "the one or more QoE" should be amended to---"the one or more QoE parameters"-----  
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Awal et al. [hereinafter as Awal], WO 2015144211 A1 in view of QIAO “Smarter Phone Based Live QoE Measurement” [hereinafter as QIAO], 2011.
Regarding claim 15, Awal discloses wherein a method for predicting Quality of Experience (QoE) of an application running on a network device (Fig.3 page 16 lines 10-14, computer implemented method for predicting a level of Quality of Experience (QoE) of an application 311 (i.e., QoE monitoring system 300) intended to be run on a user equipment and Fig.10 page 27 lines 11-22, method for Quality of Experience (QoE) of an application data files recorded by the user equipment UEs), the method comprising:
collecting a plurality of wireless parameters, wherein each wireless parameter of the plurality of wireless parameters is measured during a plurality of learning periods (Fig.3 page 14 lines 11-35, collecting a set of network key performance indicators (N-KPIs) values, HTTPs, MOS value, secured TCP sessions, recoded voice files (i.e., parameters)/a plurality of wireless parameters, each wireless parameter of the plurality of wireless parameters is measured/calculated during a plurality of learning phases period and Fig.3 page 15 lines 31-34 to page 16 lines 1-5, collecting session start time, session end time, host addresses, port numbers, service provider name and recorded data files (i.e., parameters)/a plurality of wireless parameters);
collecting one or more QoE parameters related to an application, wherein each QoE parameter of the plurality of QoE parameters is measured during the plurality of learning periods (Fig.3 page 14 lines 11-35, collecting a set of network key performance indicators (N-KPIs) values, HTTPs, MOS value, secured TCP sessions, recoded voice files (i.e., parameters)/a plurality of wireless parameters related to an application, each wireless parameter of the plurality of wireless parameters is measured/calculated during a plurality of learning phases period and Fig.3&10 page 28 lines 4-29, receiving and logging data files recorded/a plurality of wireless parameters during the learning phase 110);
mapping the plurality of wireless parameters to the one or more QoE (Fig.3 page 14 lines 11-24, mapping the network key performance indicators (N-KPIs) values/ plurality of wireless parameters to the one or more QoE and Fig.5 page 26 lines 18-35, mapping the N-KPIs values/ plurality of wireless parameters to the one or more QoE for the VoIP session);
selecting, based on the mapping, one or more representative wireless parameters from the plurality of wireless parameters that most significantly influences the one or more QoE parameters in order to enable a device to predict a QoE level for the application for a wireless environment of a first time period by only measuring the one or more representative wireless parameters (Fig.3 page 10 lines 11-35 to page 12 lines 1-2, based on the mapping, packet classification engine of the monitoring system is selecting the N-KPI values/wireless parameters from plurality of wireless parameters in order to enable a user equipment device to predict/estimate QoE level of the service by calculating/measuring the one or more representative N-KPI values/wireless parameters and Fig.5 page 26 lines 18-35, selecting the a subset of N-KPIs values/wireless parameters from plurality of wireless parameters that most significantly influences/best correlation to the one or more QoE parameters for the periodic wireless environment application by using machine learning algorithms based on the QoE mapping and Fig.10 page 29 lines 1-16, selecting parameters of the learning algorithms which are significant influence on the level of QoE value application).
	Even though Awal discloses wherein selecting, based on the mapping, one or more representative wireless parameters from the plurality of wireless parameters that most significantly influences the one or more QoE parameters in order to enable a device to predict a QoE level for the application for a wireless environment of a first time period by only measuring the one or more representative wireless parameters but Awal does not expressly disclose a first time period, in the same field of endeavor, Qiao teaches wherein selecting, based on the mapping, one or more representative wireless parameters from the plurality of wireless parameters that most significantly influences the one or more QoE parameters in order to enable a device to predict a QoE level for the application for a wireless environment of a first time period by only measuring the one or more representative wireless parameters (Fig.2-3 page 4 left column lines 1-37, calculating/predicting QoE level for the application for a wireless environment Fig.1 of a first time period of “PDP activation time, DNS resolution time, HTTP connection setup time, page download time, connection establish time and page display time” by only measuring the one or more representative wireless parameters based on the mapping and Fig.1-2 page 3 right column IV. Smarter Phone based QoE Measurement lines 1-25, selecting/comparing the wireless network QoE parameters in order to enable a device to predict/estimate the QoE level measurement).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Awal to incorporate the teaching of Qiao in order to improve processing real time QoS/QoE data locally on the phone’s QoE processing module.			                                                                                                  	It would have been beneficial to measure KPI parameters such as PDP activation success rate, PS domain wireless connection success rate, PDP activation time. DNS resolution time, HTTP connection setup time, page download time, PDP connection interrupt possibility, connection failure rate, and map them to KQI parameters such as connection establish success rate, connection establish time, page display time and connection interruption frequency, an objective comparable and close to the user QoE measurement can be made as taught by Qiao to have incorporated in the system of Awal to improve the network management efficiency. (Qiao, Fig.2-3 page 4 left Column lines 1-33 and Fig.1-2 page 3 right column IV. Smarter Phone based QoE Measurement lines 1-25)

Regarding claim 16, Awal and Qiao disclosed all the elements of claim 15 as stated above wherein Awal further discloses the one or more QoE parameters are measured (Fig.1-3 page 7 lines 1-8, the one or more QoE value parameters are measured/determined at a network device).

Regarding claim 17, Awal and Qiao disclosed all the elements of claim 16 as stated above wherein Awal further discloses each of the plurality of wireless parameters is measured at an access point (AP) (Fig.1-3 page 8 lines 23-35, each of the plurality of QoE services, N-KPIs/wireless parameters is measured at an access point network).

Regarding claim 18, Awal and Qiao disclosed all the elements of claim 17 as stated above wherein Qiao further discloses a QoE parameter of the one or more QoE parameters is a mean opinion score (MOS) based on a page load time of the application (Fig.2-3 page 4 left column lines 1-33, a QoE parameter of the one or more QoE parameters is a mean opinion score (MOS) based on a page download time of the application, HTTP connection setup time, DNS resolution time and page display time, OPDP activation success rate).

Regarding claim 26, Awal discloses wherein an access point (AP) (Fig.6 page 27 lines 1-6, an access point (AP) of QoE monitoring system 600) comprising:
a processor (Fig.6 page 27 lines 1-6, a processor 601);
a wireless node operatively connected to the processor (Fig.6 page 27 lines 1-6, a wireless node interface operatively connected to the processor 601);
wherein the processor and wireless node are configured to (Fig.6 page 27 lines 1-6, the processor 601 and the wireless node interface are configured to):
(Fig.3 page 14 lines 11-35, collecting a set of network key performance indicators (N-KPIs) values, HTTPs, MOS value, secured TCP sessions, recoded voice files (i.e., parameters)/a plurality of wireless parameters, each wireless parameter of the plurality of wireless parameters is measured/calculated during a plurality of learning phases period and Fig.3 page 15 lines 31-34 to page 16 lines 1-5, collecting session start time, session end time, host addresses, port numbers, service provider name and recorded data files (i.e., parameters)/a plurality of wireless parameters);
collect one or more QoE parameters related to an application, wherein each QoE parameter of the plurality of QoE parameters is measured during the plurality of learning periods (Fig.3 page 14 lines 11-35, collecting a set of network key performance indicators (N-KPIs) values, HTTPs, MOS value, secured TCP sessions, recoded voice files (i.e., parameters)/a plurality of wireless parameters related to an application, each wireless parameter of the plurality of wireless parameters is measured/calculated during a plurality of learning phases period and Fig.3&10 page 28 lines 4-29, receiving and logging data files recorded/a plurality of wireless parameters during the learning phase 110);
map the plurality of wireless parameters to the one or more QoE (Fig.3 page 14 lines 11-24, mapping the network key performance indicators (N-KPIs) values/ plurality of wireless parameters to the one or more QoE and Fig.5 page 26 lines 18-35, mapping the N-KPIs values/ plurality of wireless parameters to the one or more QoE for the VoIP session);
(Fig.3 page 10 lines 11-35 to page 12 lines 1-2, based on the mapping, packet classification engine of the monitoring system is selecting the N-KPI values/wireless parameters from plurality of wireless parameters in order to enable a user equipment device to predict/estimate QoE level of the service by calculating/measuring the one or more representative N-KPI values/wireless parameters and Fig.5 page 26 lines 18-35, selecting the a subset of N-KPIs values/wireless parameters from plurality of wireless parameters that most significantly influences/best correlation to the one or more QoE parameters for the periodic wireless environment application by using machine learning algorithms based on the QoE mapping and Fig.10 page 29 lines 1-16, selecting parameters of the learning algorithms which are significant influence on the level of QoE value application).
	Even though Awal discloses wherein select, based on the mapping, one or more representative wireless parameters from the plurality of wireless parameters that most significantly influences the one or more QoE parameters in order to enable a device to predict a QoE level for the application for a wireless environment of a first time period by only measuring the one or more representative wireless parameters but Awal does not expressly disclose a first time period, in the same field of endeavor, Qiao teaches wherein select, based on the mapping, one or more representative wireless parameters from the plurality of wireless parameters that most significantly influences the one or (Fig.2-3 page 4 left column lines 1-37, calculating/predicting QoE level for the application for a wireless environment Fig.1 of a first time period of “PDP activation time, DNS resolution time, HTTP connection setup time, page download time, connection establish time and page display time” by only measuring the one or more representative wireless parameters based on the mapping and Fig.1-2 page 3 right column IV. Smarter Phone based QoE Measurement lines 1-25, selecting/comparing the wireless network QoE parameters in order to enable a device to predict/estimate the QoE level measurement).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Awal to incorporate the teaching of Qiao in order to improve processing real time QoS/QoE data locally on the phone’s QoE processing module.			                                                                                                  	It would have been beneficial to measure KPI parameters such as PDP activation success rate, PS domain wireless connection success rate, PDP activation time. DNS resolution time, HTTP connection setup time, page download time, PDP connection interrupt possibility, connection failure rate, and map them to KQI parameters such as connection establish success rate, connection establish time, page display time and connection interruption frequency, an objective comparable and close to the user QoE measurement can be made as taught by Qiao to have incorporated in the system of Awal to improve the network management efficiency. (Qiao, Fig.2-3 page 4 left Column 

Regarding claim 27, Awal and Qiao disclosed all the elements of claim 26 as stated above wherein Awal further discloses the one or more QoE parameters are measured at a network device, and wherein the network device is a station (Fig.1-3 page 7 lines 1-8, the one or more QoE value parameters are measured/determined at a network device, and the network device is a station/the recipient UE).

Regarding claim 28, Awal and Qiao disclosed all the elements of claim 27 as stated above wherein Qiao further discloses a QoE parameter of the one or more QoE parameters is a mean opinion score (MOS) based on a page load time of the application (Fig.2-3 page 4 left column lines 1-33, a QoE parameter of the one or more QoE parameters is a mean opinion score (MOS) based on a page download time of the application, HTTP connection setup time, DNS resolution time and page display time, OPDP activation success rate).



Claims 19-25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Awal et al. [hereinafter as Awal], WO 2015144211 A1 in view of QIAO “Smarter Phone Based Live QoE Measurement” [hereinafter as QIAO], 2011 further in view of Crespi et al. [hereinafter as Crespi], FR 2992809 A1.
Regarding claim 19, Awal and Qiao disclosed all the elements of claim 17 as stated above wherein Qiao further discloses the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI) (Fig.1 page 1 right column II. Challenges in QoE Measurement Method lines 1-27, the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI) and Fig.2 page 3 right column IV. Smarter phone based QoE Measurement lines 1-25, real time QoE monitoring in number of spatial streams).
	Even though Awal and Qiao discloses wherein the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI), in the same field of endeavor, Crespi teaches wherein the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI) (Fig.1-3 page 2 lines 26-35 to page 3 lines 1-6, the plurality of wireless parameters of the QoE is selected from the group comprising of actual data rate the available bit rate, an average physical layer transmission rate, number of spatial streams, channel bandwidth, service provider multimedia service medium availability, and Received Signal Strength Indicator (RSSI) the user’s QoE score and Fig.1-3 page 3 lines 27-31 to page 4 lines 1-19, selecting the QoS and context parameters/plurality of wireless parameters from the group comprising of actual data rate, channel bandwidth and number of spatial streams real-time video using the Real Time Streaming Protocol (RSTP), a real-time piece of music and so on, the available network bandwidth as the input parameters representative of a business of a transmission medium of the wireless link due to interferences from wireless equipments located in a vicinity of the electronic components of the terminal1 and Fig.1-3 page 5 lines 5-27, the available network bandwidth xj as the input parameters of the QoE model).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Awal and Qiao to incorporate the teaching of Crespi in order to achieve optimal Quality of Experience (QoE).			It would have been beneficial to use the parameter vector xi which has several components, e.g., xi, is the bandwidth, xj is the connection type, and so on. In a non-limiting manner, the QoS and context parameters include the packet loss rate, the available bit rate, the jitter, the location of the user’s terminal and considering other types of parameters to represent QoS and context as taught by Crespi to have incorporated in the system of Awal and Qiao to achieve the expected QoE under the current network performance. (Crespi, Fig.1-3 page 5 lines 5-27)

Regarding claim 20, Awal, Qiao and Crespi disclosed all the elements of claim 19 as stated above wherein Qiao further discloses the plurality of wireless parameters are collected by monitoring, at the AP, data transmissions between the AP and the network device (Fig.2 page 3 right column IV. Smarter phone based QoE Measurement lines 1-25, the plurality of wireless parameters QoS/QoE data are collected by monitoring, at the AP monitoring system, data transmissions between the AP and the network device smart phone). Additionally, Crespi discloses the plurality of wireless parameters are collected by monitoring, at the AP, data transmissions between the AP and the network device (Fig.1 page 1 lines 19-26 to page 3 lines 1-11, collecting the plurality of wireless parameters by monitoring the transmission of a large volume of data between the service provider AP and the network device a terminal of the user).

Regarding claim 21, Awal, Qiao and Crespi disclosed all the elements of claim 20 as stated above wherein Qiao further discloses the application is a web browser (Fig.1-2 page 4 left Col lines 1-22, the application intended to be run on the user equipment is a web-browsing application such as WWW browsing of PS domain applications).

Regarding claim 22, Awal, Qiao and Crespi disclosed all the elements of claim 21 as stated above wherein Awal further discloses the first time period does not overlap
with the set of learning periods (Fig.10 page 27 lines 24-36 to Fig.10 page 28 lines 1-35,  mapping between the different learning sets of network key performance indicators (N-KPIs) values and the parameter representative of the level of QoE of the application does not overlap with the first time period). Qiao also discloses the first time period does not overlap with the set of learning periods (Fig.2-3 page 4 left column lines 1-37, QoE level for the application for a wireless environment of the first time period of “PDP activation time, DNS resolution time, HTTP connection setup time, page download time, connection establish time and page display time” is not overlapped with the estimation of learning periods for real time QoS/QoE data as a mean opinion score (MOS) defines). Additionally, Crespi discloses the first time period does not overlap with the set of learning periods (Fig.1-3 page 3 lines 27-31 to page 4 lines 1-19, different data or updating parameters of the determined QoE model, the parameter of QoE model time period and the learning period mode are not overlapping in a supervised learning algorithm).

Regarding claim 23, Awal, Qiao and Crespi disclosed all the elements of claim 22 as stated above wherein Awal further discloses the AP is part of a customer premises equipment (Fig.2 page 13 lines 10-25, the AP is part of a customer premises equipment with several VoIP service providers 201-203).

Regarding claim 24, Awal, Qiao and Crespi disclosed all the elements of claim 22 as stated above wherein Awal further discloses the AP is a gateway (Fig.6 page 30 lines 4-24, the AP is various types of network device such as gateway, satellite, routers, switches, bridges etc.).

Regarding claim 25, Awal, Qiao and Crespi disclosed all the elements of claim 22 as stated above wherein Awal further discloses the network device is a station (STA) (Fig.1-3 page 15 lines 1-6, the network device is a station (STA) UEs 204-207).

Regarding claim 29, Awal and Qiao disclosed all the elements of claim 28 as stated above wherein Qiao further discloses the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial (Fig.1 page 1 right column II. Challenges in QoE Measurement Method lines 1-27, the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI) and Fig.2 page 3 right column IV. Smarter phone based QoE Measurement lines 1-25, real time QoE monitoring in number of spatial streams).
	Even though Awal and Qiao discloses wherein the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI), in the same field of endeavor, Crespi teaches wherein the plurality of wireless parameters is selected from the group comprising of actual data rate, physical layer data rate, number of spatial streams, channel bandwidth, medium availability, and Received Signal Strength Indicator (RSSI) (Fig.1-3 page 2 lines 26-35 to page 3 lines 1-6, the plurality of wireless parameters of the QoE is selected from the group comprising of actual data rate the available bit rate, an average physical layer transmission rate, number of spatial streams, channel bandwidth, service provider multimedia service medium availability, and Received Signal Strength Indicator (RSSI) the user’s QoE score and Fig.1-3 page 3 lines 27-31 to page 4 lines 1-19, selecting the QoS and context parameters/plurality of wireless parameters from the group comprising of actual data rate, channel bandwidth and number of spatial streams real-time video using the Real Time Streaming Protocol (RSTP), a real-time piece of music and so on, the available network bandwidth as the input parameters representative of a business of a transmission medium of the wireless link due to interferences from wireless equipments located in a vicinity of the electronic components of the terminal1 and Fig.1-3 page 5 lines 5-27, the available network bandwidth xj as the input parameters of the QoE model).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Awal and Qiao to incorporate the teaching of Crespi in order to achieve optimal Quality of Experience (QoE).			It would have been beneficial to use the parameter vector xi which has several components, e.g., xi, is the bandwidth, xj is the connection type, and so on. In a non-limiting manner, the QoS and context parameters include the packet loss rate, the available bit rate, the jitter, the location of the user’s terminal and considering other types of parameters to represent QoS and context as taught by Crespi to have incorporated in the system of Awal and Qiao to achieve the expected QoE under the current network performance. (Crespi, Fig.1-3 page 5 lines 5-27)

Regarding claim 30, Awal, Qiao and Crespi disclosed all the elements of claim 29 as stated above wherein Qiao further discloses the plurality of wireless parameters are collected by monitoring, at the AP, data transmissions between the AP and the network device (Fig.2 page 3 right column IV. Smarter phone based QoE Measurement lines 1-25, the plurality of wireless parameters QoS/QoE data are collected by monitoring, at the AP monitoring system, data transmissions between the AP and the network device smart phone). Additionally, Crespi discloses the plurality of wireless parameters are collected by monitoring, at the AP, data transmissions between the AP and the network (Fig.1 page 1 lines 19-26 to page 3 lines 1-11, collecting the plurality of wireless parameters by monitoring the transmission of a large volume of data between the service provider AP and the network device a terminal of the user).

Regarding claim 31, Awal, Qiao and Crespi disclosed all the elements of claim 30 as stated above wherein Qiao further discloses the application is a web browser (Fig.1-2 page 4 left Col lines 1-22, the application intended to be run on the user equipment is a web-browsing application such as WWW browsing of PS domain applications).

Regarding claim 32, Awal, Qiao and Crespi disclosed all the elements of claim 31 as stated above wherein Awal further discloses the first time period does not overlap with the set of learning periods (Fig.10 page 27 lines 24-36 to Fig.10 page 28 lines 1-35, mapping between the different learning sets of network key performance indicators (N-KPIs) values and the parameter representative of the level of QoE of the application does not overlap with the first time period). Qiao also discloses the first time period does not overlap with the set of learning periods (Fig.2-3 page 4 left column lines 1-37, QoE level for the application for a wireless environment of the first time period of “PDP activation time, DNS resolution time, HTTP connection setup time, page download time, connection establish time and page display time” is not overlapped with the estimation of learning periods for real time QoS/QoE data as a mean opinion score (MOS) defines). Additionally, Crespi discloses the first time period does not overlap with the set of learning periods (Fig.1-3 page 3 lines 27-31 to page 4 lines 1-19, different data or updating parameters of the determined QoE model, the parameter of QoE model time period and the learning period mode are not overlapping in a supervised learning algorithm).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Pub. No.: US 2011/0149775 A1) teaches System and Method for Interworking between Media Quality Assessment at Terminal Device and QoS Control in Transport Network.

Wang et al. (Pub. No.: US 2011/0090922 A1) teaches Method, Apparatus and System for Adjusting Multimedia Encoding Rate. 

Oki et al. (US Patent No.: US 8892731 B2) teaches Method of Outputting Estimated QoEs on a Terminal on an Application Basis.

Pirzada et al. (Pub. No.: US 2007/0180106 A1) teaches System and Method to Predict the Performance of Streaming Media over Wireless Links.

Bracha et al. (Pub. No.: US 2016/0278107 A1) teaches Apparatus, Method and System of Quality of Experience Indication.

Hu et al. (Pub. No.: US 2014/0105058 A1) teaches Method and System for Measuring Wireless Link Quality. 

Puranik et al. (US Patent No.: US 9131449 B2) teaches Controlling Wireless Network Signals. 

Hanaoka et al. (Pub. No.: US 2011/0286344 A1) teaches Wireless Communication System for Controlling Qualities of Experience, and Gateway.

Buriano et al. (Pub. No.: US 2011/0222669 A1) teaches Method for Estimating the Quality of Experience of a User in respect of Audio and/or Video Contents Distributed through Telecommunications Networks.

Rao et al. (Pub. No.: US 2014/0033242 A1) teaches Video Service Assurance Systems and Methods in Wireless Networks.

Fedor et al. (Pub. No.: US 2013/0290525 A1) teaches Service Performance in Communications Networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414     



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414